Case: 2:18-cv-00692-MHW-EPD Doc #: 104 Filed: 08/20/19 Page: 1 of 5 PAGEID #: 624




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN (COLUMBUS) DIVISION


Brian Garrett,
Edward Gonzales,
Kent Kilgore,
Adam Plouse, and
John Does 1-35, individually and
on behalf of all others similarly situated,

               Plaintiffs,

vs.                                                  Civil Case 2:18-cv-00692-MHW-EPD

The Ohio State University,

               Defendant.


Steven Snyder-Hill, et al.,

               Plaintiffs,
vs.
                                                     Civil Case 2:18-cv-736-MHW-EPD
The Ohio State University,

               Defendant.



      GARRETT AND SNYDER-HILL PLAINTIFFS’ MOTION FOR LEAVE TO FILE
               MOTION TO COMPEL AND EXHIBITS UNDER SEAL

       The Garrett and Snyder-Hill Plaintiffs respectfully move the Court for an order allowing

them to file their Motion to Compel, and its accompanying exhibits, under seal. Defendants do not

oppose this motion. In support of this motion, the undersigned state the following:

       1.      In advance of the court-ordered mediation in this case, and in light of the Court’s

denial of OSU’s motion to stay discovery (No. 18-602, Doc. 90), the Garrett and Snyder-Hill




                                                1
Case: 2:18-cv-00692-MHW-EPD Doc #: 104 Filed: 08/20/19 Page: 2 of 5 PAGEID #: 625




Plaintiffs1 sought discovery from Defendant OSU with two general aims: to better understand (1)

OSU’s efforts to obtain information regarding who knew what, when; and (2) the number of

students exposed to serial sexual predator and longtime OSU employee, Dr. Richard Strauss.

       2.      To this end, on May 31, 2019, Plaintiffs propounded ten (10) interrogatories

(“ROGS”) and eighteen (18) requests for production of documents (“RFPs”). Plaintiffs specifically

requested five (5) categories of documents be produced prior to mediation so that the parties could

come to the table equipped with enough knowledge to engage in meaningful negotiations.

       3.      Mediation was schedule for June 15, 2019.

       4.      On July 1, 2019, OSU provided formal responses and objections to Plaintiffs’

ROGs and RFPs, which it designated “Confidential.”

       5.      Because the responses are improper and deficient, Plaintiffs now seek to compel

responses and documents.

       6.      Plaintiffs disagree that the “Confidential” designation is appropriate and invite the

Court to review the material filed to determine whether a confidential designation requiring sealed

filings are necessary or proper.

       7.      Nevertheless, in accord with the designation and at the request of Defendants’

Counsel to maintain the confidentiality of OSU’s responses, Plaintiffs hereby move and request

that they be permitted to file their Motion to Compel and supporting exhibits, which include OSU’s

“Confidential Responses And Objections to Plaintiffs’ First Set of Limited Discovery to Defendant




1
  The moving Plaintiffs are Plaintiffs in the first two filed cases of what are now six related cases
in this Court against the Ohio State University: Garrett v. The Ohio State University, 18-cv-692
(S.D. Ohio), and Snyder-Hill v. The Ohio State University, 18-cv-736 (S.D. Ohio) (hereinafter
“Plaintiffs” or “Garrett and Snyder-Hill Plaintiffs”).

                                                  2
Case: 2:18-cv-00692-MHW-EPD Doc #: 104 Filed: 08/20/19 Page: 3 of 5 PAGEID #: 626




OSU,” under seal in accordance with S.D. Ohio Civ. R. 5.2.1. Counsel for Defendants has no

objection to this request.

       Wherefore, Plaintiffs respectfully move the Court for an Order granting leave to file

Garrett and Snyder-Hill Plaintiffs’ Motion to Compel and supporting exhibits under seal pursuant

to S.D. Ohio Civ. R. 5.2.1.

                                            Respectfully Submitted,

                                            /s/ Debra L. Greenberger
                                            Ilann M. Maazel (admitted pro hac vice)
                                            Debra L. Greenberger (admitted pro hac vice)
                                            Emery Celli Brinckerhoff & Abady LLP
                                            600 Fifth Ave, 10th Floor
                                            New York, NY 10075
                                            Phone: 212-763-5000
                                            Fax: 212-763-5001
                                            imaazel@ecbalaw.com
                                            dgreenberger@ecbalaw.com

                                            Adele P. Kimmel (admitted pro hac vice)
                                            PUBLIC JUSTICE, P.C.
                                            1620 L Street, NW, Suite 630
                                            Washington, DC 20036
                                            Phone: (202) 797-8600
                                            Fax: (202) 232-7203
                                            akimmel@publicjustice.net

                                            SCOTT E. SMITH (0003749) (Trial Attorney)
                                            BRIAN R. NOETHLICH (0086933)
                                            Scott Elliott Smith, LPA
                                            5003 Horizons Drive, Suite 100
                                            Columbus, Ohio 43220
                                            Phone: 614.846.1700
                                            Fax: 614.486.4987
                                            ses@sestraillaw.com
                                            brn@sestriallaw.com

                                            COUNSEL FOR SNYDER-HILL PLAINTIFFS


                                            /s/ Simina Vourlis




                                               3
Case: 2:18-cv-00692-MHW-EPD Doc #: 104 Filed: 08/20/19 Page: 4 of 5 PAGEID #: 627




                                     (by Debra L. Greenberger with email
                                     authorization)

                                     Simina Vourlis
                                     (Trial Attorney) #0046689
                                     The Law Office of Simina Vourlis
                                     856 Pullman Way
                                     Columbus, OH 43212
                                     (614) 487-5900
                                     (614) 487-5901 fax
                                     svourlis@vourlislaw.com

                                     Rex A. Sharp
                                     Ryan C. Hudson
                                     Scott B. Goodger
                                     Larkin Walsh
                                     Sarah T. Bradshaw
                                     REX. A. SHARP, P.A.
                                     5301 W. 75th Street
                                     Prairie Village, KS 66208
                                     (913) 901-0505
                                     (913) 901-0419 fax
                                     rsharp@midwest-law.com
                                     rhudson@midwest-law.com
                                     sgoodger@midwest-law.com
                                     lwalsh@midwest-law.com
                                     sbradshaw@midwest-law.com

                                     Robert Allard
                                     CORSIGLIA, MCMAHON AND ALLARD, LLP
                                     96 North Third Street, Suite 620
                                     San Jose, CA 95112
                                     (408) 289-1417
                                     (408) 289-8127 fax
                                     rallard@cmalaw.net

                                     Jonathan Little
                                     SAEED AND LITTLE, LLP
                                     133 W. Market St. #189
                                     Indianapolis, IN 46204
                                     317-721-9214
                                     jon@sllawfirm.com

                                     Stephen Estey
                                     ESTEY & BOMBERGER LLP
                                     2869 India Street



                                       4
Case: 2:18-cv-00692-MHW-EPD Doc #: 104 Filed: 08/20/19 Page: 5 of 5 PAGEID #: 628




                                            San Diego, CA 92103
                                            619-295-0035
                                            619-295-0172 fax
                                            steve@estey-bomberger.com

                                            Daniel R. Karon (#0069304)
                                            KARON LLC
                                            700 W. St. Clair Ave., Suite 200
                                            Cleveland, OH 44113
                                            Tel.: 216.622.1851
                                            dkaron@karonllc.com

                                            Joseph Sauder
                                            SAUDER SCHELKOPF LLC
                                            555 Lancaster Avenue
                                            Berwyn, PA 19312
                                            (610) 200-0580
                                            (610) 421-1326
                                            jgs@sstriallawyers.com

                                            COUNSEL FOR GARRETT PLAINTIFFS


                               CERTIFICATE OF SERVICE

       It is hereby certified that a true and correct copy of the foregoing document was filed and

served, via the Court’s CM/ECF system on August 19, 2019, on all counsel of record.



                                            By:     /s/ Debra Greenberger
                                                    Attorney for Snyder-Hill Plaintiffs




                                                5
